PLOTKIN, Judge.
Due process requires that the defendants be given an opportunity to participate in a hearing on the filiation issue. Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S.Ct. 652, 657, 94 L.Ed. 865 (1950). Denial of the exception of no right of action effectively denied the defendants such an opportunity. La.C.C.P. art. 928(B) allows a peremptory exception to be pleaded at any stage of the proceedings in the trial court prior to submission of the case for decision. The defendants are substantially prejudiced by the denial of the exception and are entitled to a fair determination of whether plaintiff has a right of action. La.C.C. art. 207 allows any person with an interest to contest the claims of an illegitimate child.
Because the prior proceedings are not binding on the defendant, the trial court is ordered to conduct an expedited hearing on the exception as it relates to the issue of filiation, prior to the rescheduled trial date.
Writ Granted.